UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------X
RUKMINI RAMKUMAR,

                 Plaintiff,
                                            MEMORANDUM AND ORDER
          v.
                                            20-CV-2541 (KAM)
COMMISSIONER OF SOCIAL
SECURITY,

                 Defendant.
-------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

          Plaintiff Rukmini Ramkumar appeals the final decision

of the Commissioner of Social Security (“Defendant” or

“Commissioner”), which found that Plaintiff was not eligible for

disability insurance benefits under the Social Security Act

(“the Act”) because Plaintiff was not disabled under sections

216(i) and 223(d) of the Act.    Before the court are the parties’

respective cross-motions for judgment on the pleadings.

          For the reasons set forth below, Plaintiff’s motion

for judgment on the pleadings is GRANTED, and the Commissioner’s

motion is DENIED.

                              BACKGROUND

  I.   Procedural History

          Plaintiff applied for Social Security Disability

insurance benefits on February 21, 2017, alleging an onset date

of disability of September 11, 2016.       (ECF No. 13,

Administrative Transcript (“Tr.”), at 10, 152-57.)        Plaintiff
                                   1
alleged that she was disabled due to the following conditions:

(1) bipolar disorder, (2) depression, and (3) anxiety disorder.

(Tr. 177.)    Plaintiff’s application was initially denied on July

12, 2017.    (Tr. 87.)   Plaintiff then filed a written request for

a hearing on August 14, 2017.     (Tr. 95.)

            On January 28, 2019, Plaintiff appeared for a video

hearing before Administrative Law Judge (“ALJ”) Monica D.

Jackson.    (See Tr. 39.)   Kim Bates also testified as an

impartial vocational expert.     (Tr. 65.)       The ALJ considered two

issues:(1) whether Plaintiff was disabled under sections 216(i)

and 223(d) of the Act, and (2) whether Plaintiff met the insured

status requirements of sections 216(i) and 223 of the Act.             (Tr.

11.)    In a written decision dated February 27, 2019, the ALJ

found that Plaintiff was not disabled as defined under the Act.

(Tr. 27.)    On April 22, 2019, Plaintiff requested review from

the Appeals Council.     (Tr. 150.)       The Commissioner’s decision

became final when the Appeals Council denied Plaintiff’s request

for review in a letter dated April 7, 2020.          (Tr. 1.)   This

appeal followed.

  II.    Factual Background

            The parties in this case filed a joint stipulation of

facts that appear in the record, which the court incorporates by

reference.    (See generally ECF No. 17, Joint Stipulation of

Facts (“Stip.”).)    Having reviewed the parties’ joint

                                      2
stipulation of facts, the ALJ’s decision, and relevant evidence

in the administrative record, the court notes the following

evidence:

        A. Plaintiff’s Testimony at the Administrative Hearing

            Plaintiff was born on September 29, 1973 and was

forty-five years old at the time of the hearing.      (Stip. 2.)

Plaintiff testified that she has a ninth-grade education and has

not worked since September 11, 2016.     (Stip. 2.)   Plaintiff said

that she was unable to continue her work as a babysitter because

of her depression and because she could not handle the stress of

the work.    (Id. at 3.)

            Plaintiff testified that she had been diagnosed with

bipolar disorder, panic attacks, and depression.      (Id.)

Plaintiff said that it is “very hard” for her to get out of bed

on a daily basis.    (Stip. 4 (citing Tr. 56-57).)    Since 2013,

she has seen her psychiatrist once a month and her therapist

every two weeks.    (Stip. 3.)   Sometimes, however, Plaintiff

misses appointments because she is too depressed to go.       (Id.)

            With respect to her depression, Plaintiff testified

that it was so severe at times that she spent the entire day in

bed.   (Id.)   Plaintiff said that she then helps her fiancé get

her kids to school and she tries to walk but she gets very tired

and frustrated.    (Stip. 4 (citing Tr. 56-57).)



                                   3
           With respect to her anxiety, Plaintiff testified that

she had panic attacks during the day and at night.         (Stip. 3.)

She would get up in the middle of the night with panic attacks

and slept on average three hours per night.        (Id.)   She

testified that her panic attacks felt like her “heart [was]

pumping really bad” and last for approximately 15 minutes.

(Stip. 3 (citing Tr. 60).)    Ms. Ramkumar said that she did not

travel alone because she was scared that she would get lost.

(Id.)

           Plaintiff said that her partner, James Eisenhardt,

managed her children’s schedules, meals, and appointments, but

that she helped get her kids to school.        (Stip. 3-4.)   A home

health aide also assisted Plaintiff seven days a week for five

to six hours a day with cooking, cleaning, grooming and getting

to doctors’ appointments.    (Stip. 4.)

           Plaintiff also discussed her physical impairments,

which include arthritis, gastrointestinal issues, and pain in

her chest.   (Stip. 3.)   She testified that she could stand or

walk for approximately 20 minutes and she can sit for

approximately 30 minutes.    (Id.)       She further testified that she

could lift or carry approximately 20 pounds and that she had

trouble stooping, kneeling, crouching, crawling, and bending.

(Id.)   Ms. Ramkumar said she had numbness, tingling, and pain in



                                     4
her hands, which the doctors have opined was due to

inflammation.    (Id. at 3-4.)

       B. Plaintiff’s Medical History

            Treatment records indicate that Plaintiff has a long

history of depression.     (Stip. 4 (citing Tr. 1749).)   Plaintiff

was hospitalized for a month at the age of 18 and treated with

medications.    (Id.)   She has flashbacks of the physical and

mental abuse inflicted by her first husband, who she married at

the age of 19.    (Id.)

            Since 2014, Plaintiff has participated in weekly

psychotherapy sessions and monthly medication management

sessions with several mental health care providers at Jamaica

Hospital.    (Id.)   Dr. Sindhura Suryadevara, M.D., Plaintiff’s

treating physician for her mental health complaints, reported

that Plaintiff’s first date of treatment was September 6, 2014

and her most recent date of treatment was February 6, 2018.

(Id. at 14.)    Reports discuss Plaintiff experiencing symptoms of

paranoia, poor sleep, auditory hallucinations, depression and

panic attacks.    (Id. at 4 (citing Tr. 402, 421, 1938).)

Plaintiff has reported increased psychiatric symptoms during the

period at issue, including during times when she ran out of

medications and was exposed to external stressors.     (Id. at 5.)

            Plaintiff has also seen doctors for physical

impairments, which include arthritis, gastrointestinal issues

                                   5
and early degenerative joint disease changes that were thought

to be accelerated by weight.   (Stip. 15.)

           1. Mental Health Examinations

           In fall 2016, Plaintiff described increased mental

health symptoms after running out of medications due to moving

and issues with her new apartment.     (Stip. 5 (citing Tr. 281).)

In November 2016, a mental status examination revealed a

stressed mood, but intact attention, concentration and memory as

well as good insight and judgment.     (Id. (citing Tr. 288).)

Plaintiff reported compliance with her medications and improved

mood, but not sleep, at her November 2016 visit.     (Id.)

           In winter 2016, Plaintiff described improved mood,

sleep, and energy after restarting her medications.     (Id.)    The

February 2017 mental status examination reported that Plaintiff

had a “fine” mood and good insight and judgment.     (Id.)

           A Treatment Plan Review dated April 2017 noted that

Plaintiff had poor compliance with her medical appointments,

which led to a break in her treatment and restarting

medications.   (Id.)   Plaintiff said her absences were due to her

children’s frequent illness.   (Id.)

           In May and June 2017, Plaintiff described improved

mood with the medication Latuda, but the mental status

examination revealed a stressed mood and constricted affect.

(Id.)   Plaintiff later said that she was following her

                                  6
medications without adverse side effects and had been doing

“okay” for the past few months, but still had panic attacks.

(Stip. 6.)   She also reported that she exercised daily and

attended church and social activities with peers.      (Id.)    The

mental status examination revealed that she was cooperative,

calm, had goal-directed thoughts, fair insight and judgment,

adequate impulse control, and grossly intact attention,

concentration, and memory.      (Id.)

           In August 2017, Plaintiff reported feeling “very

depressed” lately.     (Id.)   At her therapy and psychiatric

medical management sessions, Plaintiff presented with a normal

mood, but reported experiencing auditory hallucinations.        (Id.)

She reported hearing voices calling her name and saying “come,

Rose, come” and “come on Rose, throw keys.”      (Stip. 6 (citing

Tr. 1777, 1782).)

           On September 13, 2017, Plaintiff reported improvement

in auditory hallucinations on Latuda and said she was doing

“okay.”   (Stip. 7.)    On September 22, 2017, Plaintiff denied

presently experiencing auditory hallucinations.      (Id.)   As of

September 2017, Ms. Ramkumar was diagnosed with: attention

deficit hyperactivity disorder, anxiety, bipolar disorder,

borderline personality disorder, fatigue, neuropathy, obsessive-

compulsive disorder, oppositional defiant disorder, psychosis,



                                    7
posttraumatic stress disorder, schizoaffective disorder, and

seizures.    (Stip. at 7 (citing Tr. 1939-1940).)

            During her December 1, 2017 psychiatrist visit,

Plaintiff reported that she was depressed, but still able to

care for herself and her children.        (Id.)   The mental status

evaluation revealed that she had an “okay” mood, was cooperative

and calm, had intact insight and judgment, and grossly intact

attention, concentration and memory.        (Id.)    At the end of 2017,

Plaintiff told her treating physician Dr. Suryadevara that she

was independent in daily living activities and the care of her

children.    (Id.)

            In January 2018, Plaintiff said that she had panic

attacks, which interfered with her sleep, and was sleeping a

maximum of four hours a night.     (Stip. 8.)       She rated her

depression as eight out of ten.        (Id.)   Dr. Suryadevara

completed a psychiatric assessment form on February 6, 2018,

reporting that Plaintiff’s recent mental status examinations

revealed depressed affect and impaired concentration and

attention.    (Stip. 14 (citing Tr. 1889-94).)

            In May 2018, Plaintiff described her mood as

relatively stable and cited compliance with therapy as a

supportive factor.    (Stip. 8.)   The mental status examination

revealed a cooperative attitude, “okay” mood, constricted

affect, intact judgment and insight, and grossly intact

                                   8
attention, concentration and memory.      (Stip. 8.)   This finding

was reaffirmed during Plaintiff’s June, July, and August 2018

medical appointments.     (Stip. 9-10.)   During this time period,

Plaintiff also reported mood stability and said that her sleep,

independence in activities in daily living, and care of her

children were all improving significantly.      (Stip. 10.)

            In October 2018, during a pharmacological management

session, Plaintiff reported mood stability and a desire to

continue with her current medications.      (Id.)   The mental status

evaluation findings were the same as the previous summer

findings.    (Id.)   At a psychiatric check-up visit in November

2018, Plaintiff reported that she was feeling more depressed and

having difficulty sleeping.     (Id.)

            2. Medical Examinations, Diagnoses, and Opinions

                 a. Dr. Sinhura Suryadevara, M.D.

            Dr. Suryadevara, Plaintiff’s treating physician at

Jamaica Hospital, completed a psychiatric assessment form on

February 6, 2018.     (Stip. 14 (citing Tr. 1889-94).)    Dr.

Suryadevara diagnosed Plaintiff with bipolar disorder.        (Id.)

            Dr. Suryadevara opined that Plaintiff had mild

difficulties in interacting with others and adapting and

managing herself.     (Id.)   She further opined that Plaintiff had

moderate difficulties understanding, remembering, or applying

information including with impairment of memory recall tasks and

                                    9
moderate deficiencies with respect to concentration,

persistence, or pace.    (Id.)   Additionally, Dr. Suryadevara

reported that Plaintiff had marked difficulties either

continuously or intermittently, in understanding and learning

terms, instructions and procedures, following one- or two- step

oral instructions to carry out a task, sequencing multi-step

activities, and keeping social interactions free of excessive

irritability, sensitivity, argumentativeness or suspiciousness.

(Id.)

           With respect to work, Dr. Suryadevara opined that

Plaintiff could maintain concentration for less than 75% of the

workday.   (Id.)   Plaintiff’s condition was likely to produce

“good” days and “bad” days and, on average, Plaintiff was likely

to be absent from work about four days per month.     (Id.)   Dr.

Suryadevara opined that she had marked difficulties, either

continuously or intermittently, completing tasks in a timely

manner, ignoring or avoiding distractions while working, working

a full day without needing more than the allocated number or

length of rest periods during the day, adapting to changes, and

managing psychologically based symptoms.     (Id.)   Dr. Suryadevara

further opined that Ms. Ramkumar had minimal capacity to adapt

to changes in her environment or to increased mental or stress-

related demands such that a change in environment or increased



                                  10
demands leads to exacerbation of sign/symptoms and deterioration

in functioning.     (Id.)

                  b. Clementina Porcelli, Ph.D

            Dr. Porcelli conducted a consultative psychiatric

examination of Plaintiff on June 2, 2017.        (Stip. 11 (citing Tr.

316-20).)    Plaintiff reported depressive, anxiety, manic, and

other cognitive symptoms like loss of usual interest,

irritability, fatigue, loss of energy, concentration

difficulties, diminished sense of pleasure, and social

withdrawal.    (Id.)   Additionally, Plaintiff stated that she

relied on her fiancé for assistance with activities of daily

living.   (Id.)    Dr. Porcelli diagnosed Plaintiff with bipolar I

disorder, unspecified depressive and anxiety disorders, and

panic attacks.     (Id. at 12.)

            Dr. Porcelli determined that Plaintiff’s cognitive

functioning was below average and her insight and judgment were

fair to poor.     (Id.)   Dr. Porcelli opined that Plaintiff could

understand, remember, and apply simple directions and

instructions without limitation.        (Id.)   Dr. Porcelli considered

Plaintiff to be moderately limited with regards to complex

directions and instructions; using reason and judgment to make

work-related decisions; interacting adequately with supervisors,

coworkers and the public; sustaining concentration and

performing a task at a consistent pace; and regulating emotions,

                                   11
controlling behavior and maintaining well-being.         (Id.)   Dr.

Porcelli further opined that Plaintiff was mildly limited with

regard to sustaining an ordinary routing and regular attendance

at work.    (Id.)     Dr. Porcelli reported that Plaintiff’s

difficulties were caused by her depression, anxiety and bipolar

symptomatology.       (Id.)   She determined that, “[t]he results of

the examination appear to be consistent with psychiatric

problems, but in itself does not appear to be significant enough

to interfere with the claimant’s ability to function on a daily

basis.”    (Id. (citing Tr. 319).)

                    c. Y. Burstein, State Agency Psychological
                       Consultant

            On June 14, 2017, state agency psychological

consultant Y. Burstein reviewed the evidence available in

Plaintiff’s file to render an assessment as to Plaintiff’s

mental capabilities.       (Stip. 12-13.)

            Following his review, Burstein opined that Plaintiff

was capable of understanding and following simple direction and

sustaining concentration for simple tasks.         (Stip. 13.)   He

thought that Plaintiff was able to adapt to changes as well as

relate adequately to others.        (Id.)   Burstein further opined

that Plaintiff was moderately limited with respect to performing

activities within a schedule, maintaining regular attendance,

being punctual within customary tolerances, sustaining an


                                     12
ordinary routine without special supervision, interacting

appropriately with the general public, getting along with

coworkers or peers without exhibiting behavioral extremes,

maintaining socially appropriate behavior, responding

appropriately to changes in the work setting, and the ability to

set realistic goals or make plans independently of others.

(Id.)   Burstein determined that Plaintiff was not significantly

limited in her ability to remember locations and work-like

procedures, work in coordination with or in proximity to others

without being distracted by them, make simple work- related

decisions, accept instructions, accept instructions and respond

appropriately to criticism from supervisors, be aware of normal

hazards, travel in unfamiliar places or use public

transportation, and understand, remember, and carry out very

short and simple instructions.       (Id.)

        C. Plaintiff’s Written Function Report

            Plaintiff’s partner James Eisenhardt completed a

written function report, dated May 5, 2017, describing Plaintiff

and her conditions.     (Stip. 2.)    Mr. Eisenhardt wrote that,

“[d]ue to depression and arthritis, [Ms. Ramkumar] sometimes

can’t function.”     (Id.)   Mr. Eisenhardt marked on the report

that Plaintiff did not take care of anyone else and added that a

home health aide helped her with dressing, bathing, and

grooming.    (Id.)   He indicated that Plaintiff was unable to do

                                     13
chores herself and needed assistance with them, as well as

reminders to take her medications and bathe.       (Id.)

            Mr. Eisenhardt reported that Plaintiff had problems

getting along with family, friends, neighbors or others.       (Id.)

He further noted that Plaintiff had become very reclusive and

did not socialize much.     (Id.)   Plaintiff could not go out alone

because she would have panic attacks.      (Stip. 3.)   Mr.

Eisenhardt noted that Plaintiff had panic attacks weekly, which

were caused by stress and included symptoms such as fear, rapid

heartbeat, and shortness of breath.      (Id.)   Mr. Eisenhardt also

disclosed Plaintiff’s physical impairments, which included:

arthritis, Plaintiff’s inability to lift heavy objects or

stand/walk for long periods of time, inability to climb stairs

due to shortness of breath, and inability to kneel due to

weight.    (Stip. 2.)

          D. Vocational Expert’s Testimony

            Kim Bates, M.S., CRC testified at the administrative

hearing as an impartial vocational expert.       (Stip. 16 (citing

Tr. 65-70, 229-30).)     Ms. Bates testified that Plaintiff’s past

work would be classified as a child monitor and a home health

aide.   (Stip. 16.)     The ALJ also asked the vocational expert to

consider a hypothetical individual under certain work

limitations.    (Id.)   The vocational expert testified that this

hypothetical individual would not be able to perform any of

                                    14
Plaintiff’s past work.   (Id.)    This hypothetical individual,

according to the vocational expert, could perform other

positions existing in significant numbers in the national

economy such as mail clerk, office helper, and garment sorter.

(Id.)   The individual would not be able to sustain any

competitive work activity with the additional limitations of

being absent from work for two or more days each month, being

off task for 10% or more of the day, and/or requiring reminders

throughout the day.   (Id.)

  III. The ALJ’s Five-Step Evaluation for Determining
       Plaintiff’s Disability

           A claimant must be “disabled” within the meaning of

the Act to receive benefits.     See 42 U.S.C. §423(a).   An

individual is disabled under the Act when he or she is not able

“to engage in any substantial gainful activity” because of “any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last” for at least twelve continuous months.       42

U.S.C. § 423(d)(1)(A).   In order to determine whether a claimant

is disabled within the meaning of the act, the ALJ applies a

five-step sequential evaluation process.     20 C.F.R. § 404.1520.

           In addition to being disabled within the meaning of

the Act, the claimant must also have been insured within the

meaning of 42 U.S.C. § 414 at the time he or she became


                                  15
disabled.    42 U.S.C. § 423(a)(1)(A).    As a threshold matter, the

ALJ found that, based on Plaintiff’s earnings records, Plaintiff

meets the insured status requirements of the Act.      (Tr. 12.)

            Next, the ALJ applied the five-step sequential

evaluation to determine whether Plaintiff was disabled within

the meaning of the Act.    (Tr. 12-27.)   The burden of proof is on

the Plaintiff for steps one through four, but shifts to the ALJ

for step five.

            At step one, the ALJ determines whether the claimant

is currently engaged in substantial gainful employment.      20

C.F.R. § 404.1520(a)(4)(i).    If the claimant is not engaged in

substantial gainful employment, the ALJ will proceed to step

two.   Here, the ALJ determined that there was a continuous 12-

month period during which Plaintiff was not engaged in

substantial gainful activity.    (Tr. 13.)

            At step two, the ALJ determines whether the claimant

has a “severe medically determinable physical or mental

impairment” or a “combination of impairments that is severe and

meets [the Act’s] duration requirement.”      20 C.F.R. §

404.1520(a)(4)(ii).    Both physical and mental impairments “must

be established by objective medical evidence from an acceptable

medical source.”    20 C.F.R. § 404.1521.    If the ALJ finds that

the impairment is medically determinable and severe, then the

ALJ will proceed to step three.    At this step, the ALJ found

                                  16
that Plaintiff had severe mental and physical impairments

including: depression, bipolar disorder, panic disorder, anxiety

disorder, mild degenerative disc disease, patellofemoral

arthritis, arthralgia of the right should, and status post left

should repair.   (Tr. 13.)   The ALJ noted that these severe

impairments “significantly limit the ability to perform basic

work activities.”    (Tr. 13.)

          At step three, the ALJ determines whether the

impairment meets or equals one of the impairments listed in 20

C.F.R. Part 404, Subpart P, Appendix 1.    See 20 C.F.R. §

404.1520(a)(4)(iii).    If the ALJ finds that the claimant does

not have a listed impairment, then the ALJ must determine the

claimant’s residual functional capacity (“RFC”) before

continuing with the evaluation.    20 C.F.R. § 404.1520(a)(4).    An

individual’s RFC is “the most [a claimant] can still do” in a

work setting despite physical or mental limitations from his or

her impairments.    20 C.F.R. § 404.1545(a)(1).

          The ALJ found that Plaintiff did not have an

impairment or combination of impairments that meets or medically

equals the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1.    (Tr. 14-15.)

Specifically, the ALJ determined that Plaintiff’s mental

impairments did not meet the criteria of listings 12.04

(depressive, bipolar and related disorders), 12.06 (anxiety and

                                  17
obsessive-compulsive disorders, and 12.15 (trauma and stressor

related disorders).      (Tr. 15.)   The ALJ considered both the

Paragraph B and C criteria of the aforementioned listings when

evaluating the impairments and determined that neither were

satisfied.    (Tr. 15.)

            After finding that Plaintiff did not have a listed

impairment, the ALJ next determined Plaintiff’s residual

functional capacity (“RFC”) before continuing to steps four and

five of the evaluation.      (Id.)   Having reviewed the record, the

ALJ found that Plaintiff had the RFC to perform “light work” as

defined in 20 C.F.R. § 404.1567(b).       (Id. at 18.)   The ALJ found

that Plaintiff has the RFC to understand, remember and carry out

simple instructions and make simple work-related decisions.

(Id.)   The ALJ opined that Plaintiff can tolerate occasional

interaction with coworkers and supervisors and occasional

changes in work settings, but cannot tolerate interaction with

the public.    (Id.)   In making this finding, the ALJ stated that

she considered the entire record, all symptoms and the extent to

which those symptoms reasonably could be accepted as consistent

with the objective medical evidence, and opinion evidence in

accordance with the requirements of 20 C.F.R. §§ 404.1527 and

404.1529.    (Tr. 18.)

            The ALJ reported that Plaintiff’s statements

concerning the intensity, persistence, and limiting effects of

                                     18
her alleged symptoms were not entirely consistent with medical

and other evidence in the record.     (Tr. 19.)   The ALJ cited

Plaintiff’s ability to care for two young children and her

activities of daily living as evidence that was inconsistent

with Plaintiff’s statements regarding the severity of her

impairments.   (Id.)

           In so finding, the ALJ reasoned that, “a review of the

evidence shows that [Plaintiff’s] mental health disorders are

not as limiting as alleged.”   (Tr. 22.)      In particular, the ALJ

noted that medical records reflect that Plaintiff presented with

a normal mood at some visits despite external stressors and that

Plaintiff described depressed periods caused by these stressors

as relatively minimal with no impaired sleep.      (Id.)   The ALJ

also cited Plaintiff’s coping skills developed in therapy and

Plaintiff’s statements that she does well on medications as

evidence of effective treatment.     (Id.)    The ALJ concluded that

medical records show that Plaintiff retains some mental ability

to perform basic work activities.     (Id.)   The ALJ cited

Plaintiff’s generally normal mental status examination findings,

conservative and routine treatment, reports of improvement with

medication, and her ability to care for small children.       (Tr.

23.)   For example, Plaintiff reported improvement with

hallucinations after her Latuda dosage was increased.       (Id.)

Accordingly, the ALJ found that Plaintiff’s mental disorders

                                19
were reflected in the RFC, which provided instructions regarding

Plaintiff’s “understanding, remembering, and carrying out simple

instructions; making simple work related decisions; sustaining

an ordinary routine without special supervision; working at a

consistent pace throughout the workday . . . and tolerating

occasional changes in the work setting and occasional

interaction with coworkers and supervisors.”      (Id. at 23.)

           In support of the RFC determination, the ALJ reviewed

the medical opinions and assigned weight to each medical

opinion.   The ALJ assigned “partial weight” to treating

physician Dr. Suryadevara’s opinion that Plaintiff has

significant mental limitations.     (Tr. 25.)   The ALJ assigned

“little weight” to the Dr. Suryadevara’s opinion that Plaintiff

had mild impairments in her ability to adapt and interact with

others because her symptoms, including her panic attacks,

hallucinations, and self-isolation, suggested greater

limitations.    (Id.)    The ALJ assigned “great weight” to the Dr.

Suryadevara’s opinion that Plaintiff had a moderate impairment

in her ability to understand, remember or apply new information

because this opinion was supported by mental status

examinations.    (Id.)

           In contrast, the ALJ assigned “significant weight” to

Dr. Porcelli’s opinion, the consultative examiner who examined

plaintiff once.    (Tr. 24; Stip. 12.)   The ALJ explained that she

                                   20
gave significant weight to this opinion because it was supported

by Plaintiff’s ongoing mental health care (including medications

and therapy), activities of daily living, and generally normal

mental status examination findings.       (Tr. 24.)   The ALJ also

cited Plaintiff’s ability to care for two young children, even

with reports of panic attacks and self-isolation, as an

indication that Plaintiff retains some mental abilities.          (Id.)

The ALJ assigned “partial weight” to state agency psychological

consultant Y. Burstein’s opinion.       (Tr. 25.)   Y. Burstein

reviewed Plaintiff’s file but did not examine Plaintiff

directly.    (Tr. 25; Stip. 12.)

            At step four, the ALJ must determine whether the

claimant has the ability to perform his or her past relevant

work.   20 C.F.R. § 404.1520(a)(4)(iv).      If the claimant cannot

perform his or her past relevant work, the ALJ will continue to

step five.    Here, the ALJ found that Plaintiff was unable to

perform any past relevant work as a “child monitor” because of

Plaintiff’s restriction to “unskilled work.”        (Tr. 26.)

            At step five, the ALJ determines whether the claimant

can perform “alternative occupations available in the national

economy” considering his or her RFC, age, education, and work

experience.    Dixon v. Shalala, 54 F.3d 1019, 1022 (2d Cir.

1995); 20 C.F.R. § 404.1560(c)(2).       If the claimant has the

capacity to perform alternative work, then the claimant is not

                                   21
disabled.    20 C.F.R. § 404.1520(a)(4)(v).    If the claimant does

not have the capacity to perform other substantial gainful work,

then the ALJ must find that the claimant is disabled.      Id.

            The ALJ found that considering Plaintiff’s age,

education work experience, and residual function capacity as

well as vocational expert testimony, there were “jobs that exist

in significant numbers in the national economy” that Plaintiff

could perform.    (Id.)   Specifically, relying on the vocational

expert testimony, the ALJ found that Plaintiff could perform

“light, unskilled occupations” such as a mail clerk, office

helper, and garment sorter.     (Tr. 26-27.)   For these reasons,

the ALJ determined that Plaintiff was not “disabled” as defined

in the Act because she was “capable of making a successful

adjustment” to other jobs.     (Tr. 27.)   Therefore, Plaintiff was

not entitled to disability benefits.

                             LEGAL STANDARDS

  I.   Substantial Evidence Standard of Review

            Claimants may bring an action in federal court seeking

judicial review of the Commissioner’s denial of benefits.

C.F.R. §422.210.    “A district court may set aside the

Commissioner’s determination that a claimant is not disabled

only if the factual findings are not supported by ‘substantial

evidence’ or if the decision is based on legal error.”      Burgess

v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008) (quoting Shaw v.

                                  22
Chater, 221 F.3d 126, 131 (2d Cir. 2000); accord 42 U.S.C. §

405(g).    The Second Circuit has defined substantial evidence as

“such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”       Halloran v. Barnhart, 362

F.3d 28, 31 (2d Cir. 2004).    Under this standard of review, the

court “may not substitute its own judgment for that of the

[ALJ], even if it might justifiably have reached a different

result upon a de novo review.”      Jones v. Sullivan, 949 F.2d 57,

59 (2d Cir. 1991).

  II.     Treating Physician Rule

            The ALJ must evaluate every medical opinion in the

record “[r]egardless of its source” before finding a claimant to

be disabled or not.    20 C.F.R. § 404.1527(c).     The ALJ will then

decide how much weight to assign each opinion based on the

source’s relationship with the claimant, the consistency of the

opinion with the record as a whole, the specialization of the

medical source, and any other relevant factors that tend to

support or contradict the medical opinion.       Id.

            Under the treating physician rule, a “treating

source's opinion on the issue of the nature and severity of a

[claimant's] impairment(s) will be given ‘controlling weight’ if

the opinion is ‘well-supported by medically acceptable clinical

and laboratory diagnostic techniques and is not inconsistent

with the other substantial evidence in the case record.’ ” Greek

                                    23
v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (quoting Burgess v.

Astrue, 537 F.3d 117, 128 (2d Cir. 2008)); 20 C.F.R. §

404.1527(c)(2). 1

            The Commissioner’s regulations enumerate several

factors that may guide an ALJ’s determination of what weight to

give to a treating source’s opinion: (1) the length, frequency,

nature, and extent of the treating relationship, (2) the

supportability of the treating source opinion, (3) the

consistency of the opinion with the rest of the record, (4) the

specialization of the treating physician, and (5) any other

relevant factors.     20 C.F.R. § 404.1527(c).        The ALJ is not

required to cite each factor explicitly in his or her decision,

but must apply the substance of the regulations.            Halloran v.

Barnhart, 362 F.3d 28, 32 (2d Cir. 2004).

            When a treating physician’s opinion is not given

controlling weight, the ALJ must “comprehensively set forth” his

or her “reasons for the weight assigned to a treating

physician’s opinion.”      Halloran 362 F.3d at 33.       The regulations

also require that the ALJ set forth “good reasons” for not



1     The Commissioner has revised its rules to eliminate the treating
physician rule, and ALJs are now to weigh all medical evaluations, regardless
of their sources, based on how well supported they are and their consistency
with the remainder of the record. See 20 C.F.R. §§ 404.1520b; 416.920c.
Claims filed before March 27, 2017, however, are still subject to the
treating physician rule. See id. § 404.1527(c)(2). Plaintiff filed his
claim on January 25, 2016. Accordingly, the court applies the treating
physician rule in the instant case. See, e.g., Conetta v. Berryhill, 365 F.
Supp. 3d 383, 395 n.5 (S.D.N.Y. 2019).

                                     24
crediting the opinion of the treating provider.    Cervini v.

Saul, 17-cv-2128 (JMA) 2020 WL 2615929 at *5 (E.D.N.Y. May 21,

2020) (citing Schaal, 134 F.3d 496, 503 (2d Cir. 1998)); accord

20 C.F.R. § 404.1527(c)(2) (“We will always give good reasons in

our notice of determination or decision for the weight we give

your treating source’s medical opinion”).    Good reasons “reflect

in substance the factors as set forth in [Section]

404.1527(d)(2), even though the ALJ declines to examine the

factors with explicit reference to the regulation.”    Abate v.

Comm'r, 18-cv-2040 (JS), 2020 WL 2113322, at *4 (E.D.N.Y. May 4,

2020); Atwater v. Astrue, 512 F. App'x 67, 70 (2d Cir. 2013)

(summary order) (“We require no such slavish recitation of each

and every factor where the ALJ’s reasoning and adherence to the

regulation are clear.”).   Further, “[t]he failure to provide

‘good reasons for not crediting the opinion of a claimant's

treating physician is a ground for remand.’” Greek, 802 F.3d at

375 (quoting Burgess, 537 F.3d at 129-30).

                             DISCUSSION

          On appeal from the Commissioner’s final decision,

Plaintiff argues that the ALJ’s decision was not supported by

substantial evidence and that the ALJ improperly weighed the

medical opinions.   (Pl. Mem. 5, 20.)   Specifically, Plaintiff

argues that the ALJ erred by violating the treating physician

rule when she (i) did not give controlling weight to Dr.

                                25
Suryadevera’s opinion and (ii) did not provide “good reasons”

for assigning only “partial weight” to this opinion.            (Pl Mem.

16-17, 19-20.)     Consequently, the Plaintiff asks that the ALJ’s

decision be vacated and the matter remanded for further

proceedings.    (Pl. Mem. 20.)      Defendant argues that the ALJ’s

decision not to give controlling weight to Plaintiff's treating

physician was supported by substantial evidence, and that the

ALJ provided good reasons for doing so.          (Def. Mem. 4, 9-10.)

According to Defendant, the ALJ’s decision should be affirmed

because the ALJ reasonably concluded that the overall record did

not support a finding of disability.         (Def. Mem. 4-5.)      For the

reasons set forth below, the Court concludes that the ALJ

violated the treating physician rule and remands the case for

further proceedings consistent with this Memorandum and Order. 2

    I.   The ALJ Violated the Treating Physician Rule

            As a threshold matter, as discussed above, Dr.

Suryadevara is Plaintiff’s treating physician and has been

treating Plaintiff weekly since 2014, which the ALJ

acknowledged.     (Tr. 24.)    Dr. Suryadevara provided mental health

treatment in the form of monthly medication and weekly therapy

sessions.    (Id.)


2     Although Plaintiff did not challenge ALJ’s step three analysis, the
court notes that any change in the weight assigned to the medical opinions
may require a reassessment using the “special technique” outlined by the
regulations to assess mental impairments. See 20 C.F.R. §§ 404.1520a,
416.920a.

                                     26
          The ALJ violated the treating physician rule by

assigning only partial weight to Dr. Suryadevara’s opinion and

significant or partial weight to other physician’s and

consultant’s opinions, without providing “good reasons” for

according limited weight to Dr. Suryadevara’s opinion regarding

plaintiff’s alleged disability.    See Selembo v. Comm'r of Soc.

Sec., No. 19-cv-2902 (KAM), 2021 WL 1428599, at *5 (E.D.N.Y.

Apr. 15, 2021).   For the reasons set forth below, the court

concludes that the ALJ violated the treating physician rule and

remands this case for further proceedings.

       A. The ALJ Erred by Not Assigning Controlling Weight to
          Plaintiff’s Treating Physician

          Although an ALJ is permitted to weigh a medical

consultant’s findings alongside a treating physician’s medical

opinion, the ALJ generally “should not rely heavily on the

findings of consultative physicians after a single examination.”

Selian v. Astrue, 708 F.3d 409 (2d Cir. 2013).    The general rule

of the Second Circuit has been that the opinion of “a non-

examining medical expert who has not personally examined a

claimant is afforded little weight.”    Destina v. Berryhill, No.

17-cv-02382 (ADS), 2018 WL 4964103, at *7 (E.D.N.Y. Oct. 15,

2018) (citing Vargas v. Sullivan, 898 F.2d 293, 295-96 (2d Cir.

1990); Maldonado v. Comm'r of Soc. Sec., No. 12-cv-5297, 2014 WL

537564, at *14 (E.D.N.Y. Feb. 10, 2014) (“Not having examined


                                  27
[the plaintiff], [a non-examining medical expert's] opinion

cannot constitute substantial evidence and normally may not

override a treating source’s opinion unless it is supported by

sufficient medical evidence in the record.”).   District courts

have remanded cases where the ALJ improperly applied the

treating physician rule by discounting the treating physician’s

opinion without sufficient rationale, and instead crediting the

opinion of the consultative examiner.   See Selembo, 2021 WL

1428599, at *5 (holding that the ALJ misapplied the treating

physician rule by according greater weight to a one-time

consultative examiner than the treating physician, without

properly explaining the ALJ’s reasoning); Rosato v. Barnhart,

352 F. Supp. 2d 386, 397 (E.D.N.Y. 2005) (same).

          In cases involving mental health treatment, “the

treating physician rule takes on added significance” because

“the longitudinal relationship between a mental health patient

and his [or her] treating physician provides the physician with

a rich and nuanced understanding of the patient’s health that

cannot be readily achieved by a single consultative

examination.”   Sierra v. Comm'r of Soc. Sec., No. 17-cv-10197,

2018 WL 7681060, at *19 (S.D.N.Y. Dec. 6, 2018); see also Roman

v. Astrue, No. 10-cv-3085, 2012 WL 4566128, at *18 (E.D.N.Y.

Sept. 28, 2012) (“Because mental disabilities are difficult to

diagnose without subjective, in-person examination, the treating

                                28
physician rule is particularly important in the context of

mental health.” (quoting Canales v. Comm'r of Soc. Sec., 698 F.

Supp. 2d 335, 342 (E.D.N.Y. 2010))).   In contrast, “consultative

exams are often brief, are generally performed without the

benefit or review of [the] claimant’s medical history and, at

best, only give a glimpse of the claimant on a single day.”

Cruz v. Sullivan, 912 F.2d 8, 13 (2d Cir. 1990).

          In weighing Dr. Suryadevara’s opinion, the ALJ briefly

noted that Dr. Suryadevara treated Plaintiff since 2014 for

monthly medication and weekly therapy, but did not substantively

consider the length, frequency, nature, and extent of the

treating relationship.   See 20 C.F.R. § 416.927(c) (enumerating

several factors that may guide the ALJ’s determination of what

weight to assign a treating source’s opinion).    The ALJ also

failed to evaluate whether the treating physician’s opinion

regarding the “nature and severity of [the claimant’s]

impairment(s) is well-supported by medically acceptable clinical

and laboratory diagnostic techniques.”   Id.   Accordingly, the

court concludes that the ALJ committed legal error by not

considering these factors, which further support assigning

controlling weight to Dr. Suryadevara’s opinion, when

determining how much weight to assign to the treating

physician’s opinion.   See 20 C.F.R. § 404.1527(d)(2); see also

Rolon v. Comm'r of Soc. Sec., 994 F. Supp. 2d 496, 507 (S.D.N.Y.

                                29
2014) (holding that the ALJ erred by “failing to explicitly

consider several required factors, including [the treating

source’s] specialty, and the frequency, length, nature, and

extent of treatment”); Balodis v. Leavitt, 704 F. Supp. 2d 255,

267 (E.D.N.Y. 2001) (remanding case for ALJ’s failure to apply

the treating physician rule because there was “no reference in

the ALJ’s decision to the various factors that must be

considered in deciding what weight to give the opinion of a

treating physician”).

           Similarly, in weighing the consultative examiner Dr.

Porcelli’s findings, the ALJ failed to conduct a thorough

analysis of whether Dr. Porcelli’s opinion was consistent with

the record as a whole.    Pursuant to 20 C.F.R. § 404.1527(c), the

ALJ must consider the consistency of the opinion with the record

as a whole, among other factors, when weighing medical opinions.

In affording “significant” weight to Dr. Porcelli’s opinion, the

ALJ relied on Plaintiff’s ongoing mental health care, activities

of daily living, and mental status examinations.    (Tr. 24.)   The

ALJ, however, did not address the evidence in the record

suggesting that Plaintiff’s psychiatric problems significantly

interfered with Plaintiff’s ability to function on a daily

basis.   For example, Mr. Eisenhardt asserted that Plaintiff did

not take care of anyone else and had a home health aide helping

her.   (Stip. 2.)   Furthermore, Plaintiff testified that her

                                 30
partner, Mr. Eisenhardt, managed her children’s schedules,

feedings and appointments, but that she helps get her kids to

school.    (Stip. 3-4.)   The ALJ and Dr. Porcelli appear to have

overlooked Dr. Suryadevara’s finding that Plaintiff had minimal

capacity to adapt to changes in her environment.      (Stip. 2, 4,

14.)

            Furthermore, the ALJ also assigned “significant”

weight to the state agency psychological consultant Y.

Burstein’s opinion that Plaintiff could “adapt to changes and

relate adequately to others,” despite the fact that Burstein’s

opinion was in conflict with the findings of Plaintiff’s long-

term treating physician.     (Tr. 25.)   In doing so, the ALJ did

not discuss the limited nature of Plaintiff’s relationship with

Burstein when assigning significant weight to the state agency

consultant’s opinion.     Although “the ultimate issue of

disability is reserved to the Commissioner, the regulations make

clear that opinions from one-time examining sources that

conflict with treating source opinions are generally given less

weight.”    Lausell v. Comm'r of Soc. Sec., No. 19-cv-2016 (SLC),

2021 WL 797074, at *15 (S.D.N.Y. Mar. 1, 2021) (citing 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2)).

             Moreover, the ALJ’s assessment of Plaintiff’s

adaptation impairment is also inconsistent with the record.      The

ALJ failed to explain the bases for assigning “little weight” to

                                  31
Dr. Suryadevara’s opinion regarding Plaintiff’s ability to adapt

to work settings, but “significant weight” to Y. Burstein’s

opinion with respect to Plaintiff’s impairment in adaptation.

Here, the ALJ assigned “little weight” to the treating

physician’s opinion that Plaintiff has a mild impairment in

adaptation because evidence in the record suggests greater

functional limitations, such as Plaintiff’s “reports of panic

attacks and self-isolation.”    (Id.)   Nonetheless, the ALJ

assigned “significant weight” to Y. Burstein’s opinion that

Plaintiff can adapt to changes well because of her “euthymic

affect, good eye contact and cooperative attitude during many

mental health visits, and adequate social skills demonstrated”

during Plaintiff’s single examination by Dr. Porcelli.     (Id.)

In support of Y. Burstein’s opinion, the ALJ reported that

mental status examinations “regularly” found intact insight and

judgment, despite Plaintiff’s “reports of hallucinations and

panic attacks.”   (Id.)   Thus, as explained above, the ALJ

selectively used Plaintiff’s reports of panic attacks and

further limitations to discount the weight assigned to the

treating physician’s opinion, but did not use the same

limitations regarding panic attacks in according “significant”

weight Y. Burstein’s opinion.    See Wright v. Comm'r of Soc.

Sec., No. 18-cv-05971 (FB), 2020 WL 1323013, at *3 (E.D.N.Y.

Mar. 20, 2020) (“An ALJ may not simply pick and choose . . .

                                 32
only such evidence that supports [his or her] determination,

without affording consideration to evidence supporting the

plaintiff's claims.”).

           Although it is “up to the agency, and not [the] court

to weigh the conflicting evidence in the record,” the ALJ should

have addressed and explained the conflicting evidence described

above when assigning significant weight to medical opinions,

regardless of how she resolved the conflict.   Clark v. Comm’r of

Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998).   Accordingly, the

court finds that the ALJ violated the treating physician rule by

failing to properly explain the rationale for assigning Dr.

Suryadevara’s opinion less than controlling weight.

           On remand, the ALJ is directed to comprehensively

weigh the regulatory factors and consider the record evidence in

its entirety to determine the weight of Dr. Suryadevara’s

opinion.   If the ALJ determines that Dr. Suryadevara’s opinion

is not entitled to controlling weight, the ALJ “must nonetheless

articulate a basis for the alternative weight assigned.”    Knight

v. Comm'r, 18-cv-2474 (KAM), 2020 WL 3085778 at *7 (E.D.N.Y.

Jun. 10, 2020).

       B. The ALJ Provided Insufficient Reasons for Discounting
          the Treating Physician’s Opinion

           The ALJ is required to comprehensively set forth

reasons for the weight assigned to a treating physician’s


                                33
opinion.    See Snell, 177 F.3d at 133; 20 C.F.R. § 416.927(c)(2)

(requiring SSA to “always give ‘good reasons’ in [its] notice of

determination or decision for the weight [given to a] treating

source's medical opinion.”).    The ALJ can give the treating

physician’s opinion less weight if the opinion inconsistent with

other substantial evidence in the record, but an ALJ’s failure

to “comprehensively” provide reasons for discounting a treating

physician’s opinion requires remand.    See, e.g., Halloran, 362

F.3d at 33 (explaining that the court will remand when it

encounters opinions from ALJs that do not comprehensively set

forth reasons for the weight assigned to a treating physician’s

opinion).

            In assigning “partial” weight to Dr. Suryadevara’s

opinion, the ALJ reasoned that restrictions allowing Plaintiff

to be off-task and to miss several days of work per month are

“inconsistent with evidence” in the record such as the

Plaintiff’s good response to medication, caring for two small

children, and reports of improved mood and mood stability.      (Tr.

25.)   The ALJ did not provide explanation on how evidence

showing improvements in Plaintiff’s mood is inconsistent with

restrictions on Plaintiff’s difficulties at work.

            Thus, the ALJ did not give “good reasons” for

assigning more weight to an opinion based on a one-time

examination compared to the treating physician’s opinion based

                                 34
on a long-established doctor and patient relationship.    See

Balodis, 704 F. Supp. 2d at 267 (remanding case for ALJ’s

failure to apply treating physician rule because, inter alia,

there was “no reference in the ALJ’s decision to the various

factors that must be considered in deciding what weight to give

the opinion of a treating physician”); Rahman v. Astrue, No. 09-

cv-82 (RJD), 2009 WL 3614605, at *9 (E.D.N.Y. Nov. 2, 2009)

(remanding case because the “ALJ's minimal explanation for

disregarding [the treating physician’s] medical opinion does not

adequately examine relevant factors typically considered in

applying the treating physician rule”).

     On remand, if the ALJ affords less weight to Dr.

Suryadevara’s opinion, the ALJ must give good reasons for doing

so and consider factors such as “(1) the frequen[cy], length,

nature, and extent of treatment; (2) the amount of medical

evidence supporting the opinion; (3) the consistency of the

opinion with the remaining medical evidence, and (4) whether the

physician is a specialist” pursuant to the Commissioner’s

regulations.   Burgess, 537 F.3d at 117, 129; see also 20 C.F.R.

§§ 404.1527(c)(2)-(6), 416.927(c)(2)-(6).

                            CONCLUSION

          For the reasons set forth above, the Plaintiff’s

motion for judgment on the pleadings is GRANTED and the

Commissioner’s cross-motion for judgment on the pleadings is

                                35
DENIED.   The case is REMANDED for further proceedings consistent

with this Memorandum and Order.    The Clerk of Court is

respectfully directed to enter judgment in favor of Plaintiff

and close the case.

          SO ORDERED.



                                                 /s/
                                       HON. KIYO A. MATSUMOTO
                                       United States District Judge
                                       Eastern District of New York



DATED:    July 2, 2021
          Brooklyn, New York




                                  36
